Case 1:19-cv-02330-RDB Document 50 Filed 11/29/19 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT FOR THE
DISTRICT OF MARYLAND (NORTHERN DIVISION)

 

SIRIUS SIGNAL, L.L.C.,
Plaintiff
¥. Case No. 1:19-cv-02330-RDB
WEEMS & PLATH, LLC,

Defendant

 

WEEMS & PLATH, LLC,

Defendant/Counter-Plaintiff/T hird
Party Plaintiff,

v.
SIRIUS SIGNAL, L.L.C.,
Plaintiff/Counter-Defendant

and

ANTHONY COVELLI
6541 Vispera Place
Carlsbad, California 92009

Third Party Defendant,

and

EMLinQ LLC

Sandro Aquilina, Resident Agent
2125C Madera Road

Simi Valley, CA 93065

Third Party Defendant.

 

 

FOURTH JOINT REQUEST TO EXTEND INITIAL SCHEDULING ORDER DEADLINES
Plaintiff/Counter-Defendant Sirius Signal, L.L.C. (“Sirius”), Defendant/Counter-

Plaintiff/Third-Party Plaintiff Weems & Plath, LLC (*‘W&P”), and third party defendants Anthony
Case 1:19-cv-02330-RDB Document50 Filed 11/29/19 Page 2 of 4

Covelli! (“Covelli”) and EMLinQ LLC (“EMLinQ”) by their respective undersigned counsel,
hereby jointly request that the Court extend all deadlines in the Scheduling Order [D.I. 26], as
amended in the Order Granting Motion to Extend Scheduling Order [D.I. 30] and the Second Joint
Request to Extend Initial Scheduling Order Deadlines [D.I. 35], for an additional forty-seven (47)
days, including but not limited to the existing December 6, 2019 deadline for requests for
modification of initial Scheduling Order.

The parties, other than EMLinQ, have met and conferred regarding the schedule and are
generally in agreement regarding the schedule for this case, but believe it is in the interest of
economy to hold scheduling discussions after the parties have had a chance to review Weems &
Plath's amended Counter-Complaint and Third Party Complaint and its oppositions to the motions
to dismiss filed by Sirius [D.]. 31] and Covelli [D.L. 32], all of which will be due on January 10,
2020 if the concurrently filed motion to extend the deadlines for same is granted. EMLinQ has
also agreed to the proposed extensions of the scheduling deadlines and understands that the
amended Third-Party Complaint will remove EmLinQ as a party to this litigation.

WHEREFORE, Sirius Signal, L.L.C., Weems & Plath, LLC, Anthony Covelli, and EMLinQ
LLC respectfully request that the Court extend all deadlines in the Scheduling Order (including
the deadline to request modifications to the Scheduling Order) for a period of an additional! forty.

seven (47) days.

Date: November 29, 2019

 

' By joining in this request, Anthony Covelli and EMLinQ do not waive, and expressly reserves,
all rights, including but not limited to the right to challenge personal jurisdiction.
Case 1:19-cv-02330-RDB Document 50 Filed 11/29/19 Page 3 of 4

/s/ Andrew L. Cole

Andrew L. Cole (Fed. Bar ID #14865)
Cole Schotz P.C.

300 E. Lombard Street, Suite 1450
Baltimore, MD 21202

(410) 528-2980
acole@coleschotz.com

Attorneys for Sirius Signal, LLC.
and Anthony Covelli

isi N. Tucker Meneely
James P. Nolan, Fed. Bar No. 00803
N. Tucker Meneely, Fed. Bar No. 29622

Council, Baradel, Kosmerl! & Nolan, P.A.

125 West Street, Fourth Floor
Annapolis, Maryland 21401

T: (410) 268-6600
nolan@CouncilBaradel.com
Meneely@CouncilBaradel.com

Attorneys for EMLinQ LLC

/s/ Timothy F. Maloney

Timothy F. Maloney (Fed. Bar ID #03381)
Alyse L. Prawde, Esq. (Fed. Bar [D #14676)
Joseph, Greenwald & Lake, P.A.

6404 Ivy Lane, Suite 400

Greenbelt, MD 20770

301/220-2200 (tel.)

tmaloney@jgliaw.com
aprawde@)jgllaw.com

Attorneys for Weems & Plath, LLC

/s/ Rita C. Chipperson

Rita C. Chipperson, Esq.
Kevin M. Curran, Esq.
Chipperson Law Group, P.C.
163 Madison Avenue

Suite 220-40
Morristown, NJ 07960

T: 973-845-9071
rcc@chippersoniaw.com
kmc@chippersonlaw.com

Attorneys for Weems & Plath, LLC
Case 1:19-cv-02330-RDB Document 50 Filed 11/29/19 Page 4 of 4

IT IS HEREBY ORDERED, that a/l deadlines in the Scheduling Order, as previously
amended, including but not limited to the deadline to request modification of the Scheduling
Order, are extended for a period of forty-seven (47)do4S

Dated: DBOEeA 2 org

 

The Honorable Richard D. Bennett
United States District Judge
